Citation Nr: 1307181	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, with service in the Republic of Vietnam.  The Veteran participated in combat and earned a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds further development is necessary before a decision on the merits may be made.  The record contains a private medical opinion by a chiropractor dated in November 2007 noting that while the Veteran may have been predisposed to ankylosing spondylitis, the trauma to his body caused by the land mine incident very likely contributed to the onset of the disease.  He stated that ankylosing spondylitis can lie dormant in one's body, only to be triggered by some physical trauma.  The record also contains a VA examination by a staff physician noting that ankylosing spondylitis is an inflammatory disease not related to injuries.  

Neither provider supports their statements with a rationale or with any scientific studies or findings.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Therefore, another opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, forward the record to an individual with the appropriate expertise for an opinion as to whether it is at least as likely as not that the Veteran's ankylosing spondylitis was incurred in service, including whether it was caused by trauma sustained during a 1967 land mine explosion in Vietnam as indicated in a November 2007 letter from a chiropractor.  In offering the opinion the reviewer also should comment on the significance, if any, of undocumented back complaints the Veteran now reports experiencing since service.  

Should the reviewer find that a new examination of the Veteran is required to properly address this inquiry, that should be arranged.  

The bases for any conclusions expressed should be set forth with reference to any supporting medical texts/ studies.   

2.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


